Wright, J.
(concurring) — I have signed the majority opinion because I agree with the result. A law school admissions program should not and need not be based upon purely mathematical factors.
In many human activities and particularly in the activities of every branch and level of government there must be a careful balancing to insure on the one hand impartiality, honesty and integrity and on the other hand reasonable exercise of discretion and judgment.
In the case of law school admissions, the problem is highly complex for several reasons. We are here concerned with the academic year starting in the fall of 1971. For that year, it was possible to admit into the first-year class of the law school not more than 150 students. There were 1,601 applicants, most of whom were qualified and could have been admitted except for the need to limit the size of the class.
Of course, the easy way would be to devise a purely mathematical formula for admissions and then apply it inflexibly. That, however, might not produce the best results. It is a matter in which the administration of the university and of the law school should exercise some discretion. Certainly there is enough intelligence, experience and common sense within the admissions committee to properly exercise its discretion.
*45My primary reason for writing this brief concurring opinion is to point out the desirability of more complete published standards for admission. The publication of such standards would insure not only the complete fairness of the process, but also the appearance of fairness.
Finley and Stafford, JJ., concur with Wright, J.